TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-000522-CV



                                    Warren Kopecky, Appellant

                                                   v.


    JP Mortgage Services; Inc., JP Morgan Chase Bank, N.A.; Merscorp Holdings, Inc.;
     Barrett Daffin Frappier Turner & Engle; LLP, and Juanita Strickland, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
         NO. D-1-GN-13-000783, HONORABLE TIM SULAK, JUDGE PRESIDING



                              MEMORANDUM OPINION


PER CURIAM

                Appellant’s brief on appeal was originally due on November 17, 2014. On appellant’s

motion, the deadline for filing was extended to January 16, 2015. Appellant has now filed a second

unopposed motion for extension of time to file his brief, requesting an extension to May 1, 2015,

so that the parties can continue settlement negotiations. The appellees do not oppose the motion.

                In light of the parties’ potential settlement, we abate the appeal until May 1, 2015.

If the parties have finalized a settlement by that date, they are instructed to file a motion to reinstate

and dismiss the appeal in accordance with the settlement agreement. If the parties have not finalized

a settlement by that date, they are instructed to file a report informing this Court of the status of the

appeal and requesting any necessary extension of the abatement.
Before Chief Justice Rose, Justices Goodwin and Field

Abated

Filed: January 16, 2015




                                              2